Name: Commission Implementing Decision (EU) 2015/2301 of 8 December 2015 amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to Mexico and the United States of America, and amending Annex I to Decision 2004/211/EC as regards the entry for Mexico in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2015) 8556) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: tariff policy;  social affairs;  America;  trade policy;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: 2015-12-10

 10.12.2015 EN Official Journal of the European Union L 324/38 COMMISSION IMPLEMENTING DECISION (EU) 2015/2301 of 8 December 2015 amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to Mexico and the United States of America, and amending Annex I to Decision 2004/211/EC as regards the entry for Mexico in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (notified under document C(2015) 8556) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular Article 17(3)(a) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 12(1) and (4), and the introductory phrase and points (a) and (b) of Article 19 thereof, Whereas: (1) Directive 2009/156/EC lays down animal health conditions for the importation into the Union of live equidae. In accordance with Article 13(1)(b) of that Directive, one of the conditions for the authorisation of imports of equidae into the Union is that the third country has been free from Venezuelan equine encephalomyelitis for a period of 2 years. (2) Commission Decision 93/195/EEC (3) provides models of health certificates for the re-entry of registered horses after temporary export to participate in racing, competition and cultural events. The model health certificate in Annex II to that Decision provides, amongst other things, that a registered horse temporarily exported for a period of not more than 30 days must, since its exit from the Union, only have been in the third country from where it is certified for re-entry in the Union or in a third country assigned to the same sanitary group as indicated in Annex I to that Decision. (3) Commission Decision 2004/211/EC (4) establishes a list of third countries, or parts thereof where regionalisation applies, from which Member States are to authorise the importation of live equidae and semen, ova and embryos thereof and indicates the other conditions applicable to such imports in Annex I thereto (the list). Mexico is included in the list and assigned to sanitary group D, while the United States is assigned in the list to sanitary group C. (4) The list also specifies that the temporary admission of registered horses, the re-entry after temporary export of registered horses for racing, competition and cultural events, imports of registered equidae and equidae for breeding and production, and imports of semen, ova and embryos of the equine species from Mexico are currently not authorised, while such movements of registered horses are authorised from the United States. (5) Commission Implementing Decision 2014/86/EU (5) was adopted in anticipation of the ThÃ ©Ã ¢tre Ã ©questre Zingaro cultural event in Mexico-City in 2014. Implementing Decision 2014/86/EU amended Article 1 of Decision 93/195/EEC in order to authorise the re-entry into the Union of registered horses, after temporary export for the purpose of taking part in that event, provided that the registered horses complied with the requirements laid down in a health certificate drawn up in accordance with the model health certificate set out in Annex X to that Decision. Implementing Decision 2014/86/EU also amended Decision 93/195/EEC in order to add a new Annex X setting out that model health certificate. (6) In addition, Implementing Decision 2014/86/EU amended Decision 2004/211/EC so that the list permits the re-entry of registered horses for racing, competition and cultural events after temporary export, from the Metropolitan area of Mexico-City until 15 April 2014. (7) The equestrian events of the LG Global Champions Tour will take place under the auspices of the FÃ ©dÃ ©ration Equestre Internationale in Miami, in the United States from 7 to 9 April 2016, and in the Metropolitan area of Mexico-City, Mexico, from 15 to 17 April 2016. (8) Both mentioned events of the LG Global Champions Tour in the United States and in the Metropolitan area of Mexico-City will take place under official veterinary supervision. Given the high degree of that supervision it is possible to lay down specific animal health and veterinary certification conditions for the re-entry of those horses after their temporary export for a period of not more than 30 days to participate in the equestrian events of the LG Global Champions Tour in Miami and subsequently in Mexico-City. (9) Decision 93/195/EEC should be amended in order to authorise the re-entry into the Union until 30 April 2016 of registered horses for racing, competition and cultural events after temporary export for the purpose of taking part in the LG Global Champion Tour in Miami and in Mexico-City, and to provide for a model health certificate to cover such registered horses. At the same time, the obsolete provisions of Decision 93/195/EEC, as amended by Implementing Decision 2014/86/EU, should be deleted. (10) Decision 93/195/EEC should therefore be amended accordingly. (11) As the Metropolitan area of Mexico-city is a region of high altitude with a reduced risk of vector born transmission of vesicular stomatitis or certain subtypes of Venezuelan equine encephalitis, the re-entry of registered horses for racing, competition and cultural events after temporary export for a period of less than 30 days to the Metropolitan area of Mexico-City, a region in which Venezuelan equine encephalomyelitis has not been reported for more than 2 years, should be authorised. The entry for Mexico in the list should therefore be amended in order to permit the re-entry into the Union of registered horses for racing, competition and cultural events after temporary export, from the Metropolitan area of Mexico-city from 30 March 2016 to 30 April 2016. (12) The entry for that third country in the list in Annex I to Decision 2004/211/EC should therefore be amended. (13) Decision 2004/211/EC should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Decision 93/195/EEC is amended as follows: (1) in Article 1, the last indent is replaced by the following:  have taken part in the equestrian events of the LG Global Champions Tour in Miami, United States and Mexico-City, Mexico, and meet the requirements laid down in a health certificate drawn up in accordance with the model health certificate set out in Annex X to this Decision and provided that such re-entry takes place no later than 30 April 2016.; (2) Annex X is replaced by the text in Annex I to this Decision. Article 2 Annex I to Decision 2004/211/EC is amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 192, 23.7.2010, p. 1. (3) Commission Decision 93/195/EEC of 2 February 1993 on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (OJ L 86, 6.4.1993, p. 1). (4) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (5) Commission Implementing Decision 2014/86/EU of 13 February 2014 amending Decision 93/195/EEC as regards animal health and veterinary certification conditions for the re-entry of registered horses for racing, competition and cultural events after temporary export to Mexico and amending Annex I to Decision 2004/211/EC as regards the entry for Mexico in the list of third countries and parts thereof from which imports into the Union of live equidae and semen, ova and embryos of the equine species are authorised (OJ L 45, 15.2.2014, p. 24). ANNEX I ANNEX X ANNEX II In Annex I to Decision 2004/211/EC, the entry for Mexico is replaced by the following: MX Mexico MX-0 Whole country D          MX-1 Metropolitan area of Mexico-City D  X        Valid from 30 March to 30 April 2016